                             UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF CALIFORNIA



UNITED STATES OF AMERICA,                    No. 2:19CR00235-01

                Plaintiff,

      v.                                     ORDER FOR RELEASE OF PERSON
                                             IN CUSTODY
RODERICK DARNELL HARRIS,

                Defendant.


TO: THE UNITED STATES MARSHALS SERVICE

This is to authorize and direct you to release RODERICK DARNELL HARRIS;

Case No. 2:19CR00235-01, from custody for the following reasons:

      __ Release on Personal Recognizance

      _X_ Bail Posted in the Sum of $ 150,000

                              X__   Unsecured Appearance Bond ($100,000 by Jamie

                                    Renee Franklin and $50,000 by Sharron Ann Sevier)

                              __    Appearance Bond with 10% Deposit

                              __    Appearance Bond with Surety

                              __    Corporate Surety Bail Bond

      _X_    (Other): The defendant shall be released on Tues., 5/18/2021 at 10:00 AM

      to Jamie Franklin for transportation to the Roots Community Health Center

      (“Roots”), 9925 International Blvd., Oakland, CA 95603.



Issued at Sacramento, California on May 17, 2021, at 10:04 p.m.
